Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 are pending. Claims 3, 4, 6-11, 13-15, 17, 18, 21, 23, 25 and 30-32 have been cancelled.
The rejection of claims 27 and 28 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in light of the amendments.
The rejection of claim 27 under 35 U.S.C. 112(d), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment thereto.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 REMAIN are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in each of the SSIIa-A, B and D genes and which comprises a fructan content between 3% and 12% of the grain weight, an amylose content between 54% and 66%, a reduced amylopectin content, a fructan, β-glucan (BG), arabinoxylan (AX) and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the grain comprises a level and/or activity of SSIIa protein which is less than 5% compared to wild-type, wherein the grain comprises at least 2% resistant starch (RS), plants and products produced from said grain, and processes for making said grain or bins of said grain.
The specification describes that prior art wheat cultivars comprising known and identified single null mutations in SSIIa were obtained and used in crosses to generate 
The specification describes that the average grain weight in the mutants was 25mg to 36mg, an amylose content of 36-64%, a starch content ranging from 30-70%, a BG content from 1.3-3.3%, a fructan content ranging from 3.1-10.8%, an AX content from 6.7-8.8%, a cellulose content from 2.6-4.6% and RS ranging from 1-3.8% (p. 97, par. 0395; p. 98, par. 0399 and 0401, p. 99, par. 0402 and 0404; p. 100, par. 0406 and 0407; p. 101, par. 0409; see also p. 103, Table 6).
The specification alleges that instant invention pertains to the discovery that the genetic background of SSIIa mutations had an effect on grain compositions parameters (p. 101, par. 0410). The specification also describes additional SSIIa mutants (e.g., p. 119, Table 9), and that these results are purportedly unexpected based on the fact that prior art SSIIa triple null plants comprise an amylose content of less than 45% (p. 14, par. 0143).
The specification describes that the level of SSIIa mRNA in triple null plants from Konik-Rose et al was about 8% of the level relative to wild-type (p. 121, par. 0451). The specification describes that protein was not detected (p. 122, par. 0454 and 0456).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to adequately describe a representative number of species from the broad genus of wheat grains as claimed, which encompass mutations at any nucleotide position in the SSIIa gene of the A, B and D genome in any genetic background of T. aestivum and which predictably yield grain with the amylose content as claimed.
This description is critical because the art describes that the difference in amylose content between two types of triple nulls could be the result of either using different genetic backgrounds or different analytical methods for amylose determination (Konik-Rose et al, p. 1063, col. 1, last par. bridging col. 2; p. 1057, Table 1).
Furthermore, the art describes, and the specification specifically reinforces and describes, that triple null mutations in wheat grain do not necessarily yield grain with an amylose content of greater than 45% (e.g., see Konik-Rose et al, p. 1054, col. 1, penultimate par.; see also Yamamori et al, 2000, Theor Appl Genet, 101:21-29; see Abstract; see also p. 24, Table 2; see instant specification p. 14, par. 0143). 
In fact, grain from the same genetic background comprising triple null mutations fails to reach the amylose content as claimed (e.g., see Table 6). The specification does not distinguish and/or describe the structure of the grain that confers the claimed amylose content from the structure of grain which fails to comprise the amylose content as claimed.

Therefore, in light of the instant disclosure and the state of the art, the skilled practitioner would not be of the opinion that Applicant possesses the genus of grain from any genetic background from which there are over 100 varieties (e.g., see Final 2019/20 WQA Wheat Variety Master List) and which comprises the genus of mutations as broadly claimed.
Given the lack of written description in the specification with regard to the grain as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because there is no suggestion in the specification or in the art that the type of null mutation resulting in a lack of SSIIa protein function affects the level of amylose produced, and that it is the instant specification that teaches for the first time that lack of SSIIa activity combined with certain genetic backgrounds can produce grain with greater than 50% amylose (Applicant response dated 26 August 2021, p. 10).
This argument is not found to be persuasive as it is not commensurate in scope with what is claimed: the claims are not drawn to any particular genetic background of wheat. Moreover, even in the same genetic background, a lack of SSIIa protein (i.e., a 
This argument also fails because Applicant asserts that the “claimed invention reflects the production of a novel product with novel properties that were not achieved in the prior art”. (Applicant response dated 26 August 2021, p. 15, ¶ 1). Here, the claims fail to recite, and the specification fails to describe, the unique and novel structure possessed by grain that is SSIIa triple null having the amylose content as claimed and which makes it distinguishable from the grain in the art.
In other words, the skilled practitioner would be unable to distinguish between the structure of the grain in the prior art that is a SSIIa triple null mutant from the grain as claimed having the genus of mutations and amylose content of greater than 50%, and therefore would not be of the opinion that Applicant possesses grain comprising the genus of mutations as claimed and the corresponding amylose content.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 12, 16, 19, 20, 22, 24 and 26-28 and 33 REMAIN rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015) or in the alternative is rejected under 35 U.S.C. 103 as being unpatentable over Giroux. 
	Instant claims 1, 2, 5, 12, 16, 19, 20, 22, 24 and 26-28 and 33 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and comprising an increased fructan content, an amylose content between 54% and 66%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the mutations are deletions or insertions, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour produced from said grain, starch granules from said grain, a process for producing said grain by mutating it or crossing it with another mutant plant, a process for producing wheat grain comprising harvesting said grain, and a process for screening said grain by determining the activity of SSIIa.
	Giroux discloses screening and selecting for wheat SSIIa triple null mutants with an average starch content of 51.5%, while line 102 reached an amylose content of up to 56.7% (e.g., see p. 33, Table 5; p. 31, par. 0392). Amylose content can be measure by 
	Giroux discloses crossing SSIIa triple null plants with other SSIIa mutants, and that the mutations may be premature translation stop codons (p. 33, par. 0397; p. 32, Table 2). Starch is produced from said grain (p. 32, par. 0394).
	Giroux discloses that SSIIa mutant grain is expected to have increased RS as compared to controls and may be greater than 2% (p. 37, par. 0433; p. 27, par. 0331 and 0332; p. 26, par. 0322 and 0323). Flour products may be produced from the triple null mutant (p. 5, par. 0079).
	Giroux discloses that amylose content can be increased anywhere from 1% to 100% compared to that of wildtype and that there is in an interest in high amylose food because they have higher fractions of RS (p. 23, par. 0300; p. 17, par. 0225; see also p. 5, par. 0081). Even small increases in amylose can impact end product quality: higher amylose contents lead to firmer noodles after cooking which is preferable (p. 17, par. 0225 and 0226; see also p. 16, par. 0223 and 0224).
It should be noted that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed . 
The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’ In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).
In the instant matter, the claims encompass a genus of mutations: mutations may be in any position in the SSIIa-A, B or D gene, and the grain may comprise three homozygous null mutations. This is precisely what the art discloses, and is therefore structurally indistinguishable from the grain as instantly claimed.
Because the grain as disclosed by Giroux has the amylose content as claimed, which is allegedly an unexpected result (e.g., see instant specification p. 14, par. 0143), it necessarily follows that the grain as disclosed by Giroux will also have all of the other characteristics as recited in instant claims.
Therefore, wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and comprising an increased fructan relative to wild-type on a weight bases, an amylose content between 54% and 66%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the mutations are deletions or insertions, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour produced from said grain, starch granules from said grain, a process for producing said grain by mutating it or crossing it with another 
Alternatively, one would have found it prima facie obvious to arrive at SSIIa triple null wheat grain with the amylose content as claimed prior to the effective filing date of the instant invention because Giroux teaches that increasing amylose content increases RS content. 
Thus, one would screen through the various grains comprising the triple null mutations until grain with greater than 54% amylose is obtained because Giroux expressly teaches doing so and because said grain would have elevated RS content, the importance of which is discussed above.

Response to Arguments
Applicant traverses the rejection of the claims because they have been amended to recite a specific amylose range which the art does not disclose and because the DSC method reports a higher amylose content than an iodine binding assay such that a person of skill in the art was aware that the amylose content of 56.7% as determined by DSC in Giroux must be below the 54% to 66% amylose content as determined by an iodine binding assay (e.g., See Zhu et al. p. 56, Table III). 
Applicant’s argument is not persuasive because as noted above, there are no differences between the mutations in the SSIIa gene/structure in the grain as disclosed by Giroux and the genus of mutations in the SSIIa gene/structure in the grain as instantly claimed.
can produce wheat grain with greater than 50% amylose…and that a lack of SSIIa activity, regardless of how that lack of activity arises, will result in high levels of amylose” (Applicant response dated 26 August 2021, p. 10, penultimate ¶).
Namely, the amylose content is not a “structural feature” of the grain, but is rather a phenotype that will result or be produced in grain with a structure comprising SSIIa triple null mutations. In turn, if every species of grain as disclosed by Giroux were screened using the iodine binding assay, which Giroux in fact discloses, one would arrive at grain that is structurally indistinguishable from that as claimed and would necessarily have the amylose content/phenotype as claimed arising from said mutations to the SSIIa genes.
In any event, Applicant has failed to address why it would not have been obvious to arrive at the grain as claimed: Giroux teaches that increasing amylose content increases RS content. Thus, one would screen through the various grains comprising the triple null mutations until grain with greater than 50% amylose is obtained because Giroux expressly teaches doing so and because said grain would have elevated RS content

Claim(s) 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 REMAIN rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al (Pub. No. US 2011/0281818 et al (2007, Theor Appl Genet, 115:1053-1065) and as evidenced by Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015) and Yamamori et al (2006, Australian Journal of Agricultural Research, 57. 531-535), or in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al and Konik-Rose et al as evidenced by Giroux and Yamamori et al.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Instant claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and comprising an increased fructan content relative to wild-type based on a weight basis, an amylose content between 54% and 66%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the mutations are deletions or insertions, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour produced from said grain, starch granules from said grain, a food ingredient comprising flour at a level of at least 10% on a dry weight basis produced from said grain, a food product comprising said ingredient of at least 10% on a dry weight basis, a process for producing a food comprising adding said ingredient to another ingredient, a process for producing said grain by mutating it, a process for 
	The instant specification discloses that SSIIa double null mutant plants were crossed to generate SSIIa triple null lines using publicly available lines from different genetic backgrounds (p. 96, par. 0392). 
Jenkins et al disclose exemplary wheat plants B29 GES 2003 and B63 GES 2003 that are SSIIa mutants in all three genomes, namely, triple nulls (p. 29, par. 00246 and Table 5). Therefore, Jenkins et al disclose wheat grain comprising mutations in each SSIIa gene such that the grain is homozygous for a mutation in its SSIIa-A, B and D gene that are null mutations. 
	This wheat grain was obtained by crossing a parental SSIIa null (SGP-1 null plant) with plants of cultivar Sunco as encompassed by instant claim 26 (p. 29, par. 00246). This is also what the instant specification teaches (p. 96, Example 4) 
Jenkins et al disclose that total sugars were extracted from 100mg dry weight wholemeal for SSIIa triple null mutants in the A, B and D genome and the corresponding wild-type and analyzed for fructan content (p. 29, par. 0245).
	The results indicated that said triple null mutants contained increased fructan levels relative to wild-type under all growing conditions, for example, by 2-3 fold in the B63 line, indicating that an SSIIa mutation increased fructan content in wheat as claimed (p. 29, par. 00246). 

This is accomplished in cereal plants such as wheat or Triticum aestivum by reducing the level of SSII, which is synonymous with SSIIa (p. 2, par. 0016 and 0023-0024; see also p. 20, par. 0166). The level of SSIIa may be reduced by mutating the SSIIa gene and screening for said mutants (p. 3, par. 0028; p. 10, par. 0092).
Jenkins et al disclose that SSIIa mutations can be made by deletions, insertions or substitutions, and can be introduced by mutagens or by crossing of two parental plants (p. 10, par. 0090; see also p. 17 and par. 0144). Jenkins et al disclose screening for said grain (p. 3, par. 0038). Starch may be isolated from said grain (p. 20, par. 0171).
Jenkins et al disclose that a suitable number of backcrosses can be performed to cross out any undesirable genetic background, and that the desired genetic background can include grain with altered amylose to amylopectin ratios (p. 17, par. 0143; see also p. 20, par. 0169 and 0170). This is noteworthy because as discussed below, it was known in the art that increased amylose content is associated with increased RS content.
	Jenkins et al disclose food products such as flour including fructan with a degree of polymerization from about 3 to about 12 obtained from grain with reduced SSIIa activity relative to an unmodified control, and that the food product comprises a food ingredient at a level of at least 10% on a dry weight basis wherein the food ingredient is 
	Jenkins et al disclose a method for ameliorating one or more symptoms of a condition associated with low levels of dietary fructan in a subject in need thereof, for example, diabetes or heart disease, by providing to a subject grain comprising homozygous null mutations in the SSIIa gene (p. 4, par. 0041-0042).
Jenkins et al disclose the need for efficient production of fructan from plant sources at low cost whereby said fructan product is obtained in a method comprising obtained or producing a cereal plant or grain or flour that comprises at least 3% fructan as a percentage of the cereal grain weight and processing said grain to produce the product, and that the starch content should be at least 30% or more as a percentage of the total grain weight (p. 2, par. 0011 and 0020-0021). The need is due to the beneficial properties of dietary fructan (p. 1, par. 0009).
Konik-Rose et al disclose the crossing of a wheat plant which lacks functional SSIIa genes on each genome with an Australian what cultivar Sunco to yield eight possible genotypes, one of which has homozygous null mutations in each of the SSIIa-A, B and D genomes (see Abstract; see also p. 1055, col. 1). Thus, Konik-Rose et al disclose making a triple null in the same manner as disclosed in the instant specification (e.g., 96, par. 0391).
Konik-Rose et al disclose that triple null lines showed an increase in amylose content to 44% and a starch content of 47% (p. 1063, col. 1, last par. bridging col. 2; p. 1057, Table 1). This is of interest because starches with elevated amylose contents 
Importantly, Konik-Rose et al disclose that the difference in amylose contents between two types of triple null SSIIa lines could be result of using either different genetic backgrounds or different analytical methods for amylose determination (p. 1063, col. 1, last par.).
Giroux discloses wheat SSIIa triple null mutants with an average starch content of 51.5% (e.g., see p. 33, Table 5) while Yamamori et al disclose that SSIIa triple null grain has up to 3.64 RS (p. 532, Table 1). High amylose is known to correlate with increased RS (p. 531, col. 2, last par.). Giroux also discloses processing of wheat grain (e.g., see p. 21, par. 0270-0276)
As previously discussed, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
In the instant matter, the claims encompass a genus of mutations: mutations may be in any position in the SSIIa-A, B or D gene, and the grain may comprise three homozygous null mutations. This is precisely what the art discloses, and is therefore structurally indistinguishable from the grain as instantly claimed.

Moreover, because the extrinsic evidence demonstrates that the fructan, amylose, starch and RS content in SSIIa triple null grain is the same as claimed (e.g., see Jenkins et al and Giroux), and there are no structural differences between the prior art grain and that as broadly claimed, it necessarily follows that the BG content, AX content, cellulose content and amylopectin content well also be the same as claimed.
Therefore, the wheat grain, process of making and screening said grain, plants producing said grain, foods or ingredients comprising said grain or processes of using said grain as claimed are anticipated by Jenkins et al and Konik-Rose et al and as evidenced by Giroux and Yamamori et al.
However, in the event that the aforementioned grain did not possess the same structure and characteristics as claimed, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to arrive at said grain.
One would be motivated to do so and with a reasonable expectation of success because SSIIa triple null wheat grain was known in the art to have increase fructan content, increase amylose content which is associated with increased RS content, and because it was also known that different genetic backgrounds have differing amylose contents (see Konik-Rose et al; see also Table 6 of the instant specification).
Thus, one could reasonably expect to increase the amylose content beyond 50% because the SSIIa triple null plant could be crossed with wheat of different genetic et al, or conversely, one could perform a suitable number of backcrosses to cross out any undesirable genetic background, namely, the background preventing amylose content from being greater than 54% (p. 17, par. 0143).
In this way, amylose content could be further increased with goal of also increasing RS in wheat grain that also comprises increased fructan content, the importance of which is discussed above.

Response to Arguments
Applicant traverses the rejection of the claims because none of the references disclose wheat grain with the amylose content as claimed and because Konik-Rose does not disclose that triple null mutants could have the amylose content as claimed and that the invention reflects the production of a novel product not achieved in the art (Applicant response dated 26 August 2021, p. 14, last ¶ and p. 15, ¶ 1).
	Applicant’s argument is unpersuasive because Konik-Rose discloses making triple null SSIIa grain as disclosed in the instant specification. Because the instant claims are drawn to a genus of mutations, the grain of Konik-Rose must fall within this claimed genus. Namely, the instant claims do not recite any particular mutations to the SSIIa gene meaning that those as disclosed by Konik-Rose would necessarily fall within the claimed genus of mutations.
	Moreover, Konik-Rose does disclose that the amylose content as claimed is obtainable: different genetic backgrounds of wheat lead to different amylose contents. Konik-Rose provides motivation for doing so: starches with elevated amylose contents have greater RS with positive impacts on bowel health. Thus, if one screened the genus 
	Applicant argues that the instant grain is structurally distinguishable from the art because of the instantly claimed amylose content, and that there is no basis to assert that the amylose content necessarily flows from the teachings of the prior art (Applicant response dated 26 August 2021, p. 15, last ¶). 
	This argument is unpersuasive based on Applicant’s own admission: “a complete lack of SSIIa activity combined with certain genetic backgrounds can produce wheat grain with greater than 50% amylose…and that a lack of SSIIa activity, regardless of how that lack of activity arises, will result in high levels of amylose” (Applicant response dated 26 August 2021, p. 10, penultimate ¶).
	Thus, based on the prior art, which discloses that SSIIa triple nulls have increased amylose content, and Applicant’s own admission, there is a clear basis to conclude that amylose content of grain necessarily flows from the structure of the grain as disclosed in the art.
	Moreover, and as the art clearly demonstrates, SSIIa triple nulls also have increased fructan, starch and RS content as claimed. Thus, because the art provides evidence that SSIIa triple null mutants also have the same phenotypes as claimed, one of ordinary skill in the art would also conclude that a species from this genus of SSIIa mutants in that art would also have the amylose content as claimed.
	Applicant asserts that amylose is physical property of the grain and that there is no basis to assert that the amylose content is not a structural characteristic (Applicant response dated 26 August 2021, p. 16, ¶ 1).

Here, if the genetic structure of the grain was not mutated to create SSIIa triple null mutations then the instant grain would not comprise the amylose content as claimed. If the amylose content is to be considered a “structural characteristic”, it is only because it arises from null mutations to each of the SSIIa genes which is precisely what the art discloses. 
	Regarding the obviousness of the claims, Applicant argues that there is nothing in the art to suggest that the amylose content as claimed can be obtained, even if different genetic backgrounds are used, and is only ascertained by hindsight (Applicant response dated 26 August 2021, p. 17).
	This argument is not persuasive and ignores that fact that many of same phenotypes as claimed are observed in SSIIa triple null grain (e.g., starch, RS and fructan content).
Moreover, conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). See MPEP 2143.02 (I).
Namely, obviousness does not require absolute predictability, but some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2143.02 (II). 
	Thus, based on the fact that the art discloses grain with the same genetic structure as claimed, and that many of the same phenotypes are observed in this grain, there is a reasonable suggestion, and one would have a reasonable expectation of success, in arriving at the amylose content as claimed when screening through the grain of the prior art, which there is clear motivation to do because higher amylose contents are associated with greater RS contents, the importance of which is noted above.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662